Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 1 of 10 PageID: 842
                                                                  [Docket No. 48]


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE


  JOHANN SMITH,

                      Plaintiff,
                                                Civil No. 19-10319 (RMB/AMD)
         v.

  STATE FARM FIRE AND CASUALTY                  OPINION
  COMPANY,

                      Defendant.



 RENÉE MARIE BUMB, United States District Judge

        This   matter   comes    before       the   Court   on   the     Motion   for

 Reconsideration brought by Plaintiff Johann Smith. [Docket No.

 48.]   For    the   reasons    expressed      below,     the    Court    will    deny

 Plaintiff’s Motion.

 I.     BACKGROUND

        This matter stems from an insurance dispute between Plaintiff

 and Defendant State Farm Fire and Casualty Company. The Court

 incorporates the factual background from its previous Opinion.

 [Docket No. 45, at 1-7.] The principal issue raised by Plaintiff

 is whether certain terms of the Policy are ambiguous. The Court

 previously granted Defendant’s Motion to Dismiss with respect to

 Plaintiff’s legal argument that the Policy is ambiguous. [Docket

 No. 46.]




                                          1
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 2 of 10 PageID: 843
                                                                       [Docket No. 48]


       In light of the Court’s previous Opinion, Plaintiff filed the

 present Motion for Reconsideration on December 9, 2020. [Docket

 No. 48.] Defendant timely filed its Response in Opposition on

 December 21, 2020. [Docket No. 49.] Plaintiff timely filed her

 Reply Brief on December 28, 2020. [Docket No. 50.]

 II.   ANALYSIS

       In the District of New Jersey, Local Civil Rule 7.1(i) governs

 motions for reconsideration. Bowers v. Nat’l. Collegiate Athletics

 Ass’n.,    130   F.       Supp.   2d   610,       612   (D.N.J.    2001).   Local   Rule

 7.1(i) creates a procedure by which a court may reconsider its

 decision    upon      a    showing     that   dispositive         factual   matters   or

 controlling decisions of law were overlooked by the court in

 reaching its prior decision. Agostino v. Quest Diagnostics Inc.,

 Civil Action No. 04-4362, 2010 U.S. Dist. LEXIS 135310, at *5

 (D.N.J. Dec. 22, 2010) (first citing Bryan v. Shah, 351 F. Supp.

 2d 295, 297 (D.N.J. 2005); and then citing Bowers, 130 F. Supp. 2d

 at 612).

       The “purpose of a motion for reconsideration is to correct

 manifest errors of law or fact or to present newly discovered

 evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.

 1985) (internal           citation     omitted).        Reconsideration     is   to   be

 granted only sparingly. United States v. Jones, 158 F.R.D. 309,

 314 (D.N.J. 1994). Such motions “may not be used to relitigate old

 matters, or to raise arguments or present evidence that could have


                                               2
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 3 of 10 PageID: 844
                                                                        [Docket No. 48]


 been raised prior to the entry of judgment.” NL Indus., Inc. v.

 Commercial   Union       Ins.     Co.,    935   F.    Supp.    513,     515-16        (D.N.J.

 1996) (internal      citation       omitted). Third           Circuit       jurisprudence

 dictates   that    a Rule       7.1(i) motion         may     be    granted       only    if:

 (1) there has been an intervening change in the controlling law;

 (2) evidence not available when the Court issued the subject order

 has become available; or (3) it is necessary to correct a clear

 error of law or fact to prevent manifest injustice. Max’s Seafood

 Café v. Quinteros, 176 F.3d 669, 677 (3d. Cir. 1999) (citing North

 River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d

 Cir. 1995)); Agostino, 2010 U.S. Dist. LEXIS 135310, at *5. “A

 motion for reconsideration . . . is not to repeat arguments this

 Court    considered,      but     rejected.      In    short,        Plaintiff’s         mere

 disagreement      with    this     Court’s      finding       is    not     a    basis    for

 reconsideration.”        Stetser     v.    Jinks,     Civil        Action       No.   10-3094

 (RMB/JS), 2013 U.S. Dist. LEXIS 143578, at *1-3 (D.N.J. Oct. 3,

 2013).

      Plaintiff’s         Motion     for    Reconsideration           argues       that    the

 relevant Policy is ambiguous. Specifically, Plaintiff argues that

 the Policy’s exclusion from coverage of damages caused by “seepage

 or leakage of water . . . that occurs or develops over a period of

 time; and is: continuous; repeating; gradual; intermittent; slow;

 or trickling” is ambiguous. [See Docket No. 40, at 9-25.]




                                             3
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 4 of 10 PageID: 845
                                                                        [Docket No. 48]


      A term is ambiguous if it “is subject to more than one

 reasonable interpretation.” Templo Fuente de Vida Corp. v. Nat’l

 Union Fire Ins. Co. of Pittsburgh, 129 A.3d 1069, 1075 (N.J. 2016).

 “Only where there is a genuine ambiguity, that is, ‘where the

 phrasing      of    the    policy     is    so    confusing      that    the    average

 policyholder cannot make out the boundaries of the coverage,’

 should   the       reviewing   court       read   the   policy    in    favor   of   the

 insured.” Id. (internal quotations omitted) (quoting Progressive

 Cas. Ins. Co. v. Hurley, 765 A.2d 195, 202 (N.J. 2001)). The

 question of whether an insurance policy’s terms are ambiguous is

 one of law for the court to decide. Newport Assocs. Dev. Co. v.

 Travelers Indem. Co. of Ill., 162 F.3d 789, 792 (3d Cir. 1998).

      Plaintiff puts forth four arguments in support of her Motion.

 First, she argues that the Court misunderstood her ambiguity

 argument to be referring only to certain subjective descriptors

 (“continuous,” “repeating,” “gradual,” “intermittent,” “slow,” or

 “trickling”), when it was actually about the Policy’s “over a

 period   of    time”      language.    [Docket      No.   48,    at     5-6.]   Second,

 Plaintiff asserts that the Policy’s ambiguity is self-evident,

 given the references to more precise periods of time throughout

 the Policy. [Id. at 10-12.] Third, Plaintiff argues that a case

 upon which the Court relied, Brodzinski v. State Farm Fire &

 Casualty Co., Civil Action No. 16-6125, 2017 U.S. Dist. LEXIS

 136644 (E.D. Pa. Aug. 25, 2017), is contradicted by a case that


                                              4
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 5 of 10 PageID: 846
                                                            [Docket No. 48]


 Plaintiff mistakenly argues is binding on the Court, Fifth v. State

 Farm Ins. Co., Civil Action No. 11-7440, 2014 U.S. Dist. LEXIS

 39731 (D.N.J. Mar. 25, 2014). Finally, Plaintiff contends in her

 Reply    that   Defendant’s   Answer    to   the   Complaint   provides   new

 evidence that supports a finding of ambiguity. The Court will

 address each argument in turn.

      With respect to Plaintiff’s first argument, Plaintiff argues

 that the Court misunderstood her ambiguity argument and analyzed

 the subjective descriptors, such as “continuous,” “repeating,”

 “gradual,” “intermittent,” “slow,” or “trickling,” instead of the

 “over a period of time” language for ambiguity. [Docket No. 48, at

 9.] This argument is without merit. As Defendant points out:

         The Court has long understood the importance of that
         language to Plaintiff’s case, as the following colloquy
         from the October 25, 2019 conference makes clear:

              THE COURT: . . . As I think I understand, your
              allegation is that you – the exclusion in the policy
              that continuous or repeated seepage or leakage of
              water which occurs over a period of time, you say
              that the clause “over a period of time” is
              ambiguous. Is that sort of the sine qua non of your
              complaint?

              MR. BARNABEI: That is the – that’s the basis of the
              complaint, yes, your Honor.

 [Docket No. 49, at 4.]

      The Court mentioned and analyzed Brodzinski and Fifth in its

 previous Opinion because of the specific attention placed on the

 “over a period of time” language. [Docket No. 46, at 16-17.] This



                                        5
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 6 of 10 PageID: 847
                                                                         [Docket No. 48]


 Court also considered and rejected the argument that there is no

 objective standard to inform Plaintiff as to which leaks are

 covered and which are not. [Docket No. 46, at 24-25.] Plaintiff’s

 mere disagreement with the Court’s finding does not provide the

 proper grounds for reconsideration. Stetser, 2013 U.S. Dist. LEXIS

 143578, at *3. The Court already determined that the phrase “over

 a period of time” is unambiguous. [Docket No. 46, at 28.]

        Nor    is     the      Court   convinced          by        Plaintiff’s          second

 argument – that the Policy itself provides for various meanings of

 “over a period of time.” [Docket No. 48, at 10-12.] The Court notes

 that    one    cannot        raise    new       arguments          in   a    motion          for

 reconsideration.        NL     Indus.,     Inc.,    935       F.    Supp.     at       515-16.

 Nevertheless, the Court finds the argument is unavailing. The

 introduction of examples referencing specific periods of time

 within the Policy is another way of arguing that the “period of

 time” language prevents the Plaintiff from knowing the boundaries

 of her coverage. This argument was already considered and rejected

 in the previous Opinion: “In other words, Plaintiff argues that

 the lack of precise, objective terms (such as specified periods of

 time)    renders      the     provision     so    ‘grossly         unfair’        as    to   be

 unconscionable.        This     argument     is    substantially            the    same      as

 Plaintiff’s        ambiguity    argument,        which    the      Court     has       already

 rejected.” [Docket No. 46, at 25.] As Defendant notes, “[t]he Court

 did not overlook Plaintiff’s argument, it simply disagreed with


                                             6
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 7 of 10 PageID: 848
                                                               [Docket No. 48]


 it.” [Docket No. 49, at 5.] Once again, mere disagreement is not

 a sufficient basis for reconsideration. Stetser, 2013 U.S. Dist.

 LEXIS 143578, at *3.

       In response to Plaintiff’s second argument, Defendant also

 contends that:

       The fact that some provisions of the Policy reference
       specific time periods — such as the time allotted for
       appraisers to reach agreement on the amount of the
       loss — does not establish that a similar approach is
       warranted or required as to other aspects of the Policy.

 [Docket No. 49, at 6.]

       The     Court    agrees     and   previously    ruled   that   insurance

 companies should analyze claims of this nature on an individualized

 basis to determine if the water damage at issue is covered. [Docket

 No. 46, at 28-29.] As the Court noted then, the “over a period of

 time” language of the Policy “injects an element of reasonableness”

 to determine if coverage is warranted. [Docket No. 49, at 6.]

 Conversely, the Court noted that a black-and-white rule “such as

 ‘two days or two weeks’ would prompt the argument that the selected

 time period was ‘unduly burdensome or narrow.’” Id.

       The Court deems insufficient Plaintiff’s third argument, that

 the   Court    erred   in   its    application   of   Brodzinski.    Plaintiff

 contends the Brodzinski court’s finding that the term “period of

 time” was unambiguous is rejected by Fifth, which, Plaintiff

 argues, is binding on this Court. [Docket No. 48, at 13.] Plaintiff

 argues that because Fifth recognized “time” could be measured in


                                          7
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 8 of 10 PageID: 849
                                                               [Docket No. 48]


 seconds, the Policy does not provide coverage even for a single,

 isolated event causing damage. [Docket No. 48, at 13-14.] The Court

 has already considered this argument and found it unpersuasive.

 Plaintiff’s     reasoning   once   again   reinforces    a    “hyper-literal,

 impractical” reading of the Policy language that was strongly

 rejected   in   the   previous     Opinion.   [Docket.   No.    46,   at   17.]

 Defendant notes that the Fifth court actually further supports

 this Court’s previous ruling:

      The court in Fifth found that the term “over a period of
      time” was not ambiguous “[i]n the context of” that case.
      Implicit in that conclusion is a determination that
      “over a period of time” is not ambiguous as a matter of
      law — i.e., regardless of the context of a specific case.
      Fifth is thus entirely consistent with Brodzinski.
      Indeed, the Brodzinski opinion cites Fifth as support
      for its finding that “[t]here is nothing that is
      ambiguous about the phrase ‘over a period of time’ when
      read in the context of the entire exclusion.”

 [Docket No. 49, at 7 (first quoting Fifth, 2014 U.S. Dist. LEXIS

 39731, at *16 n.6; and then quoting Brodzinski, 2017 U.S. Dist.

 LEXIS 136644, at *5).]

      Indeed,     Judge   Hillman’s    decision   in   Fifth    supports    this

 Court’s conclusion: “In the context of this case where the damage

 was extensive from a small leak that was on-going, the term ‘over

 a period of time’ is not ambiguous. However, it is possible that

 under a different set of facts, the term could be ambiguous.”

 Fifth, 2014 U.S. Dist. LEXIS 39731, at *16 n.6. The Court agrees




                                       8
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 9 of 10 PageID: 850
                                                                      [Docket No. 48]


 with Defendant’s legal reasoning and rejects Plaintiff’s claim

 that there was an error of law in the previous Opinion. 1

      Turning to Plaintiff’s final argument, she contends that new

 evidence has been introduced by Defendant’s Answer to Plaintiff’s

 Complaint. [Docket. No. 50, at 3-4.] Plaintiff alleges in her

 Complaint that a leak lasting anywhere from one minute to one year

 would be excluded under this Policy. [Docket No. 31, ¶¶ 13-21.]

 Defendant answered, “[t]he allegations in these paragraphs are

 hypothetical and speculative in nature and cannot be admitted or

 denied.     State   Farm    further       notes     that       the   Court     rejected

 plaintiff’s ‘ambiguity’ claims in its Opinion and Order filed on

 November 25, 2020.” [Docket No. 47, ¶¶ 13-21.] The Court has

 already     considered     the     ambiguity      argument        and    analyzed    it

 critically. The Court also noted that each case is to be reviewed

 on   an   individualized         basis    without     a        black-and-white      rule

 outlining a specific time period. [Docket No. 49, at 6.] This

 purported    “new   evidence”      does    nothing        to    change   the    Court’s

 analysis, and Plaintiff’s ambiguity argument remains insufficient.




 1 In addition, Judge Hillman’s well-reasoned opinion in Fifth is
 not binding on this Court as Plaintiff repeatedly asserts. The
 Third Circuit has found that a “single district court decision has
 little precedential effect and is not binding on other district
 judges in the same district.” Threadgill v. Armstrong World Indus.,
 Inc., 928 F.2d 1366, 1378 n.7 (3d Cir. 1991) (quoting United States
 v. Article of Drugs Consisting of 203 Paper Bags, 818 F.2d 569,
 572 (7th Cir. 1987)).


                                           9
Case 1:19-cv-10319-RMB-SAK Document 55 Filed 07/21/21 Page 10 of 10 PageID: 851
                                                              [Docket No. 48]


       In support of her final argument, Plaintiff contends, for a

 second    time,    that   Defendant-employee     Ed   Toussant     admitted

 ambiguity by testifying that “[a] month, a week, a year, and hour”

 are all “periods of time.” [Docket No. 50, at 4-5.] The Court is

 familiar with this testimony and previously stated that it was not

 convinced by the argument. [Docket No. 46, at 17 n.2.] Plaintiff

 merely disagrees with the Court’s interpretation of that evidence,

 meaning that her present argument cannot be the basis for the

 pending Motion.

 III. CONCLUSION

       For the reasons expressed above, the Court rejects each of

 Plaintiff’s       arguments    in    support     of    her     Motion    for

 Reconsideration. Therefore, the Court will deny Plaintiff’s Motion

 for Reconsideration. [Docket No. 48.] An accompanying Order shall

 issue.



 July 21, 2021                             s/Renée Marie Bumb
 Date                                      RENÉE MARIE BUMB
                                           United States District Judge




                                      10
